DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 26 and 500.
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both a fluid channel and tubing and reference character “22” has been used to designate both a casing surface and possibly a channel (see Figs. 1 and 5A; also see the objection to the Specification).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it should be amended to recite --A sealing apparatus .  Correction is required.  See MPEP § 608.01(b).
The disclosure is also objected to because of the following informalities: reference number “20” has been defined as a fluid channel and the tubing.  (Also, see the drawing objection above.)  Each reference number should only be defined using one term throughout the entirety of the Specification.  Appropriate correction is required.
Claim Objections
Claims 3 and 18 are objected to because of the following informalities: in claim 3, line 2 should likely be amended to recite --the initial volume of the swellable metal-- in order to align with the volume terms defined in claims 1.  In claim 18, lines 7-8 should likely be amended to recite --[[an]]the annulus-- since it is defined previously in line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10 and 20 are rejected under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claims 10 and 20 are indefinite since they are unclear.  They state that “the encapsulant is porous to permit the fluid to flow through the encapsulant, wherein the encapsulant protects the swellable metal from acid” (emphasis added).  It is unclear how the encapsulant can allow fluid to flow through it, while also protecting the swellable metal from acid.  Acid is a fluid, which would be able to flow through the encapsulant.  It does not seem that both clauses of the claims can be true at the same time.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 USC 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9, 11, and 13-19 are rejected under 35 USC 102(a)(1) as being anticipated by Munshi et al. (US 8,448,713 B2) (“Munshi”).
Referring to claim 1: Munshi teaches a sealing apparatus P comprising:
a swellable metal 26, the swellable metal, when exposed to a fluid (column 2, lines 15-16; column 2, line 64 - column 3, line 1), is transitionable from an initial configuration having an initial volume (FIG. 1a) to an expanded configuration having an increased volume (FIG. 3a),
wherein the swellable metal, upon transitioning to the expanded configuration in an annulus of a fluid channel, forms a seal against a surface 10 of the fluid channel such that fluid communication across the swellable metal in the annulus is at least partially restricted (column 3, lines 1-6).
Referring to claim 15: Munshi teaches a method comprising:
providing a sealing apparatus P in an annulus of a fluid channel, the sealing apparatus including a swellable metal 26;
exposing the swellable metal to a fluid such that the swellable metal transitions from an initial configuration having an initial volume (FIG. 1a) to an expanded configuration having an increased volume (FIG. 3a) (column 2, lines 15-16; column 2, line 64 - column 3, line 1); and
forming a seal, by the swellable metal in the expanded configuration, against a surface 10 of the fluid channel such that fluid communication across the swellable metal in the annulus is at least partially restricted (column 3, lines 1-6).
Referring to claim 18: Munshi teaches a system (Figs. 1a-3a) comprising:
a fluid channel with an annulus (between 24 and 10); and

a swellable metal 26, the swellable metal, when exposed to a fluid, is transitionable from an initial configuration having an initial volume (FIG. 1a) to an expanded configuration having an increased volume (FIG. 3a) (column 2, lines 15-16; column 2, line 64 - column 3, line 1),
wherein the swellable metal, upon transitioning to the expanded configuration in an annulus, forms a seal against a surface 10 of the fluid channel such that fluid communication across the swellable metal in the annulus is at least partially restricted (column 3, lines 1-6).
Referring to claim 2: Munshi teaches the swellable metal includes at least one of an alkaline earth metal (aluminum), a transition metal (zinc) (column 2, lines 60-64), and a post-transition metal.
Referring to claims 9, 16 and 19: Munshi teaches an encapsulant (unlabeled barrier immediately surrounding 26 in FIG. 1a for claims 11 and 13; and 24 for claims 14 and 17) enclosing at least a portion of the swellable metal.
Referring to claim 11: Munshi teaches the encapsulant is configured to rupture when the swellable metal transitions to the expanded configuration (FIG. 2a).
Referring to claim 13: Munshi teaches the encapsulant encloses the swellable metal by at least one of being wrapped around the swellable metal, molded around the swellable metal, or deposited on the swellable metal (Figs. 1a and 2a).
Referring to claims 14 and 17: Munshi teaches at least a portion of the encapsulant 24 is elastic so that the swellable metal expands in a desired direction (FIG. 3a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 are rejected under 35 USC 103 as being unpatentable over Munshi, alone.
Referring to claim 3: While Fig. 3a appears to teach, upon transitioning to the expanded configuration, the volume of the swellable metal increases by greater than 30% when uninhibited by the fluid channel, Munshi does not specifically teach, upon transitioning to the expanded configuration, the volume of the swellable metal increases by greater than 30% when uninhibited by the fluid channel.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the volume increase taught by Munshi to be greater than 30% since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Referring to claim 4: Munshi teaches the swellable metal includes at least one of magnesium, aluminum, and calcium (column 2, lines 60-64).
Referring to claim 5: Munshi teaches the swellable metal includes a dopant that promotes corrosion, and wherein the dopant includes at least one of nickel, iron, copper (claim 11), cobalt, carbon, tungsten, tin (column 2, lines 60-64), gallium, and bismuth.
Referring to claims 6 and 7: While Munshi appears to teach the swellable metal is in particulate form, Munshi does not specifically teach the swellable metal is a solid piece of metal or is in particulate form.  However, since there is no criticality provided for only one form of the swellable metal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the swellable metal to be a solid piece or in particulate form as a matter of design choice.
Referring to claim 8: Munshi teaches the swellable metal is carried in a binder, wherein the binder comprises at least one of a degradable binder (column 2, lines 60-61) or a swellable elastomer.
Claim 11 is rejected under 35 USC 103 as being unpatentable over Munshi and in view of Sekela (US 6,359,282 B1).
Munshi does not specifically teach the encapsulant is porous, wherein the encapsulant includes at least one of a swellable rubber, neoprene, a polycarbonate material, or a polytetrafluoroethylene.  Sekela teaches a downhole apparatus (column 1, lines 8-12) comprising a swellable material 18 (column 4, lines 18-23) and an encapsulant 40 enclosing at least a portion of the swellable material, wherein the encapsulant is porous, wherein the encapsulant includes at least one of a swellable rubber, neoprene, a polycarbonate material, or a polytetrafluoroethylene (column 3, line 49 - column 4, line 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the encapsulant taught by Munshi to be porous as taught by Sekela since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 10 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 USC 112(b) or 35 USC 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


28 January 2022